Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
In claim 25, “The method of determining the three-dimensional position according to claim 19”, it appears the original claim 25 depends on claim 18 should be changed to claim 19.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-14 and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fenton (20110090114).
Regarding claims 1, 11 and 19, Fenton disclose a position determining system (see Fig. 2 below) and method comprising: 
a first radio frequency (RF) device (the satellite 110 in Fig. 2) including at least one antenna configured to receive and transmit RF signals, and a first radio unit in communication with the at least one antenna; 
a second RF device (device 120) including a constellation of antennae including at least three receiving antennae (With more than two antennas, the receiver 120, 220, 320 may determine the three dimensional orientation of the antenna structure using all or selected pairs of the antennas in a manner similar to that described above for two dimensions, paragraph 0032), a second radio unit in communication with the constellation of antennae; and 
a processor (processor 126) configured to determine a three-dimensional position (calculate the orientation of the antenna 102, 104, the receiver 120 determines its position in a known manner and with sufficient accuracy to utilize the satellite broadcast data to determine the positions of GNSS satellites in view, paragraph 0019) of the first RF device relative to the second RF device based on computing at least two of three angles in the second RF device coordinate frame (XY, XZ and YZ) computed from carrier phase difference (CPD) measurements taken between each pair of the at least three receiving antennae when receiving a single RF signal transmitted from the at least one antenna of the first RF device (also refer to paragraphs 0030 to 0031).
Regarding claims 2, 12 and 20, Fenton disclose wherein the processor is further configured to determine the three-dimensional position of the first RF device relative to the second RF device based on computing an intersection of three planes passing through each of the at least three receiving antenna locations based on computing three angles in the second RF device coordinate frame (XY, XZ and YZ) (use of more than two pairs of antenna composed planes which is known intersects at a point which is the position).
Regarding claims 3, 13 and 21, Fenton disclose position determining system wherein the processor is further configured to determine the three-dimensional position of the first RF device relative to the second RF device based on computing a distance between the first RF device and the second RF device (pseudorange is known used in calculating position which is the distance between the first and second RF device in this case).


    PNG
    media_image1.png
    1125
    1352
    media_image1.png
    Greyscale

Regarding claims 4, 14 and 22, Fenton disclose wherein computing the distance between the first RF device and the second RF device is based on carrier phase range (CPR) measurement of the distance between the transacting first RF and second RF devices (Fenton’s invention uses differences in carrier phase measurement, Abstract, paragraphs 000029-0031).

Allowable Subject Matter
Claims 5-10, 15-18 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov